Title: To John Adams from Horatio Gates Spafford, 24 May 1815
From: Spafford, Horatio Gates
To: Adams, John


				
					Respected Friend—
					Albany, 5 Mo. 24, 1815.
				
				As I have not, for a long time past, been favored to hear from thee, I presume to address thee again. I hope thy health continues to afford thee happiness & enjoyment, & most devoutly hope for thy good in every thing.I am just commencing another Work, of which I send a Prospectus.By a Letter that reached me yesterday, I learn that Pres. Jefferson enjoys good Health. Is thy Son probably now at London, or if I should address to him there, would this Letter probably find him?Is the paragraph, marked in the inclosed, true? If not too much trouble, please inform me, & send back the paper.If thou art unwell, please have the goodness to direct some friend to inform me. With much esteem & respect, thy friend.
				
					H: G. Spafford.
				
				